 



Exhibit 10.25

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
as of April 26, 2005 (the “Amendment Date”) by and between John Reeves (the
“Executive”), and Collegiate Funding Services, Inc., a corporation organized and
existing under the laws of the State of Delaware (the “Company”).

WHEREAS, Executive is currently employed as Executive Vice President of
Government Relations of the Company pursuant to an employment agreement dated
July 9, 2004, between Executive and the Company (the “Employment Agreement”);
and

WHEREAS, at the request of the Board of Directors of the Company, Executive has
also been serving as Acting Chief Operating Officer of the Company; and

WHEREAS, in recognition of Executive’s contributions to the success and
accomplishments of the Company and to provide additional incentive for the
Executive’s continued contributions and accomplishments, the Company wishes
amend the terms of the Employment Agreement as set forth herein; and

WHEREAS, the Company and Executive agree to enter into such amendment on the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

Definitions. Capitalized terms not defined herein shall have the meaning set
forth in the Employment Agreement.

Section 1(a) of the Employment Agreement is amended and restated in its entirety
to read as follows:



  (a)   Executive hereby agrees to be employed by the Company as Executive Vice
President and Chief Operating Officer of the Company, and Company hereby agrees
to employ Executive in such capacity. To the extent required by law, Executive’s
employment under this Agreement shall be maintained through the primary
subsidiary of the Company, Collegiate Funding Services, L.L.C. (“CFS”), or
another wholly owned subsidiary of the Company used to employ Company
executives, and in such case any reference in this Agreement to employment or
termination of employment with the Company shall be deemed to include employment
or termination of employment with CFS or such other subsidiary.



  A.   Section 1(b) of the Employment Agreement is amended and restated in its
entirety to read as follows:



  (b)   The period of Executive’s employment under this Agreement (the “Term”)
shall begin on July 9, 2004 (the “Effective Date”) and end on the third
anniversary of the Effective Date, unless sooner terminated in accordance with
Section 12 hereof.



  B.   Section 1(c) of the Employment Agreement is amended and restated in its
entirety to read as follows:



  (c)   The Term shall automatically be extended for an additional one-year
period one-year period each July 9, beginning July 9, 2007, unless either
Executive or the Company delivers written

1



--------------------------------------------------------------------------------



 



      notice to the other party, not later than 60 days before the end of the
Term (including extensions) of their election that the Term not be extended.



  C.   Section 2(a) of the Employment Agreement is amended and restated in its
entirety to read as follows:



  (a)   For the period starting on the Effective Date and ending on the first
day of the first full pay period following the Amendment Date, the Company shall
pay Executive an annual salary at the rate of two hundred twenty thousand
dollars ($220,000). Starting on the first day of the first full pay period
following the Amendment Date, the Company shall pay Executive an annual salary
at the rate of three hundred twenty-five thousand dollars ($325,000.00) (such
annual salary, as applicable, the “Base Salary”). The Base Salary shall be
inclusive of all applicable income, Social Security and other taxes and charges
which are required by law or requested to be withheld by Executive and which
shall be withheld and paid in accordance with Company’s normal payroll practice
for its similarly situated executives as in effect from time to time.



  D.   There is added a new Section 6(d) to the read as follows:

Upon a Change of Control (as defined in Section 11.3(a)), All Stock Options
and/or Restricted Shares held by Executive shall fully vest and, as applicable,
be exercisable immediately, and all restrictions on Restricted Shares shall
lapse.



  E.   Section 11.3(d) of the Employment Agreement is deleted in its entirety.

PART II. GENERAL



  A.   Except as set forth in Section 2 of this Amendment, the Employment
Agreement remains in full force and effect.     B.   This Amendment may be
executed in any number of counterparts, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute one and the same instrument.

[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed the
day and year first written above.

COMPANY

Collegiate Funding Services, Inc.

By: ________________________

EXECUTIVE

___________

John Reeves
Title: Executive Vice President and Chief Operating Officer

3